 

Exhibit 10.3

 

SHARE PURCHASE AND OPTION AGREEMENT

 

This SHARE PURCHASE AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated July 16, 2018, is entered
into by and between Seven Stars Cloud Group, Inc., a corporation incorporated
under the laws of Nevada (the “Company”), and Star Thrive Group Limited
[tv506832_ex10-3img1.jpg], a company incorporated and existing under the laws of
the British Virgin Islands (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”). Rule 506 promulgated thereunder and/or Regulation S under the
Securities Act, the Company desires to issue and sell to the Purchaser, and the
Purchaser has agreed to purchase from the Company, an aggregate of 12,568,306
shares of the Company’s common stock (“Common Stock”), at the price of USD1.83
per share for the total purchase price of USD23,000,000, subject to the terms
and conditions set forth herein.

 

WHEREAS, the Purchaser understands that this offering is being made without
registration of the Common Stock under the Securities Act of 1933, as amended
(the “Securities Act”), or any securities law of any state of the United States
or of any other jurisdiction, and is being made only to “accredited investors”
or non-U.S. persons.

 

NOW, THEREFORE, in consideration of the respective undertakings stated herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.DEFINITIONS. Whenever used herein, unless the context otherwise requires, the
following words and phrases shall have the following meanings:

 

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person shall mean the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” shall have the meaning given to such term in the preamble.

 

“Board” shall mean the board of directors of the Company.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banking institutions in the Slate of New York, PRC, Hong Kong or the
Cayman Islands arc required by law to be closed.

 

“Call Option” shall have the meaning specified in Section 2.4 of this Agreement.

 

 1 

 

 

“Claim Notice” shall have the meaning specified in Section 6.2(a) of this
Agreement.

 

“Closing” shall have the meaning specified in Section 2.2 of this Agreement.

 

“Closing Schedule” shall have the meaning specified in Section 2.2 of this
Agreement.

 

“Common Stock” means any share of common stock of the Company.

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 

“Dispute” shall have the meaning specified in Section 7.2 of this Agreement.

 

“Group Company” means the Company, its subsidiaries and any other Person that is
directly or indirectly controlled by the Company, including its consolidated
variable interest entities.

 

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the PRC.

 

“Indemnified Party” shall have the meaning specified in Section 6.1 of this
Agreement.

 

“Indemnifying Party” shall have the meaning specified in Section 6.1 of this
Agreement.

 

“Indemnity Notice” shall have the meaning specified in Section 6.3 of this
Agreement.

 

“Losses” shall have the meaning specified in Section 6.1 of this Agreement.

 

“Material Adverse Effect” shall mean any event, fact, circumstance or occurrence
that, individually or in the aggregate with any other events, facts,
circumstances or occurrences, results in or would reasonably be expected to
result in a material adverse change in or a material adverse effect on (i) the
financial condition, assets, liabilities, results of operations, business,
prospects or operations of the Company or its subsidiaries taken as a whole,
except to the extent that any such Material Adverse Effect results from (x)
changes in generally accepted accounting principles that are generally
applicable to comparable companies or (y) changes in general economic and market
conditions in the PRC; or (ii) the ability of the Company to consummate the
transactions contemplated by this Agreement.

 

“Person” shall mean any natural person, firm, corporation, limited liability
company, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental authority or any other legal entity,
including public bodies, whether acting in an individual, fiduciary or other
capacity.

 

“PRC” shall mean the People’s Republic of China, excluding, for the purpose of
this Agreement, Hong Kong, the Macau Special Administrative Region and Taiwan.

 

“Purchaser” shall have the meaning specified in the preamble to this Agreement.

 

“Purchase Price” shall mean USD23,000,000.

 

“Regulation S” shall have the meaning specified in Section 3.7 of this
Agreement.

 

 2 

 

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Shares” shall mean the 12,568,306 shares of the Company’s Common Slock to be
purchased by the Purchaser at the price of USD 1.83 per share.

 

“Third Party Claim” shall have the meaning specified in Section 6.2(a) of this
Agreement.

 

“US$” and “U.S. dollar” shall mean the lawful currency for the time being of the
United States of America.

 

2.SHARES

 

2.1           Issuance of the Shares. Subject to the satisfaction of terms and
conditions of this Agreement, the Company agrees to issue to the Purchaser and
the Purchaser hereby agrees to purchase from the Company, for the aggregate
purchase price of USD 23,000,000 (the “Purchase Price”), an aggregate of
12,568,306 shares of the Company’s Common Stock (the “Shares”), at the price of
USD1.83 per share, and in accordance with the installments as set forth in the
Closing Schedule of Section 2.2 below (the “Closing Schedule”).

 

2.2           Closing Schedule. Subject to Sections 2.5 and 2.6 of this
Agreement, the closing of the issuance and purchase of the Shares shall consist
of six (6) separate closings as set out in the Closing Schedule (each a
“Closing” and collectively the “Closings”), and each Closing shall take place
remotely via the exchange of documents and signatures, on a date specified by
the parties herein upon the fulfillment of the conditions as set forth in
Section 2.5 and 2.6. The Company shall, upon each Closing, deliver to the
Purchaser a share certificate representing the corresponding number of shares
issuable at such Closing, free and clear of encumbrances.

 

#  Shares to be issued
by installment   Closing Date  Purchase Price by
installment (USD)  First Closing   1,256,831   July [ 25 ], 2018   2,300,001 
Second Closing   1,256,831   No later than August 31, 2018   2,300,001  Third
Closing   1,256,831   No later than September 30, 2018   2,300,001  Fourth
Closing   1,256,831   No later than October 31, 2018   2,300,001  Fifth Closing 
 3,142,075   No later than November 30, 2018   5,749,997  Sixth Closing 
 4,398,907   No later than December 31, 2018   8,050,000  Total   12,568,306  
    USD23,000,000 

 

 3 

 

 

2.3           Method of Payment. The Purchaser shall pay and deliver to the
Company at each Closing the corresponding purchase price as set out in the
Closing Schedule above, in U.S. dollars or/and RMB by wire transfer, or by such
other method mutually agreeable to the Company and the Purchaser prior to the
Closing Date of each installment set out above, of immediately available funds
to the following bank account as designated by the Company, such that the
payment shall have been delivered and made available to such bank account:

 

Name of Bank: THE HONG KONG AND SHANGHAI BANKING

CORPORATION LIMITED

Address: 1 QUEEN’S ROAD CENTRAL, HONG KONG

Account No.: 411758345838

Account holder: YOU ON DEMAND (ASIA) LIMITED

SWIFTCODE: HSBCHKHHHKH

 

2.4           Call Option for Additional Share Purchase. Subject to the terms
and conditions of this Agreement, the Company shall grant to the Purchaser, and
the Purchaser shall accept, a share purchase option (the “Call Option”),
pursuant to which the Purchaser may, within twenty-four (24) months alter
execution of this Agreement, purchase from the Company such number of the Common
Stock that would bring the Purchaser’s total ownership of the Company’s issued
and outstanding shares up to 19.5% on fully diluted basis, at the price equal to
95% of the weighted average trading price of the Common Stock within three (3)
months prior to the exercise date of the Call Option.

 

2.5           Conditions to the Purchaser’s Obligations to effect Each Closing.
The obligation of the Purchaser to proceed with each Closing as set out in the
Closing Schedule is subject to the satisfaction, on or before the corresponding
Closing, of the following conditions, any of which may be waived in writing by
the Purchaser in its sole discretion:

 

(a)          All corporate and other actions required to be taken by the Company
in connection with the execution and performance of this Agreement and the
issuance, sale and delivery of the Shares shall have been completed: and the
Company shall have delivered a copy of its board resolutions and/or the
shareholder resolutions (as applicable) approving the execution and performance
of this Agreement and the issuance, sale and delivery of the Shares;

 

(b)          The representations and warranties of the Company to the Purchaser
contained in Article 3 of this Agreement shall have been true and correct on the
date of this Agreement and true and correct in all material respects as of the
date of the relevant Closing, and the Company shall have performed and complied
in all material respects with all, and not be in breach or default in any
material respects under any, agreements, covenants, conditions and obligations
contained in this Agreement that are required to be performed or complied with
on or before the Closing Date;

 

 4 

 

 

(c)          No governmental authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any law (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins, prevents,
prohibits or otherwise makes illegal the consummation of the transactions
contemplated by this Agreement with respect to the Purchaser, or imposes any
damages or penalties in connection with the transactions contemplated by this
Agreement with respect to the Purchaser that are substantial in relation to the
Company; and no action, suit, proceeding or investigation shall have been
instituted by a governmental authority of competent jurisdiction or threatened
that seeks to restrain, enjoin, prevent, prohibit or otherwise make illegal the
consummation of the transactions contemplated by this Agreement with respect to
the Purchaser, or imposes any damages or penalties in connection with the
transactions contemplated by this Agreement with respect to the Purchaser that
are substantial in relation to the Company.

 

2.6           Conditions to the Company’s Obligations to effect Each Closing.
The obligation of the Company to proceed with each Closing as set out in the
Closing Schedule is subject to the satisfaction, or waiver by the Company, of
each of the following conditions, upon or before the corresponding Closing:

 

(a)          All corporate and other actions required to be taken by the
Purchaser in connection with the purchase of the Shares shall have been
completed;

 

(b)          The representations and warranties of the Purchaser contained in
Article 4 of this Agreement shall have been true and correct on the date of this
Agreement and in all material respects as of the Closing Date, and the Purchaser
shall have performed and complied in all material respects with all, and not be
in breach or default in any material respect under any agreements, covenants,
conditions and obligations contained in this Agreement that are required to be
performed or complied with on or before the Closing Date; and

 

(c)          No governmental authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any law (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins, prevents,
prohibits or otherwise makes illegal the consummation of the transactions
contemplated by this Agreement with respect to the Purchaser, or imposes any
damages or penalties in connection with the transactions contemplated by this
Agreement with respect to the Purchaser that are substantial in relation to the
Company; and no action, suit, proceeding or investigation shall have been
instituted by a governmental authority of competent jurisdiction or threatened
that seeks to restrain, enjoin, prevent, prohibit or otherwise make illegal the
consummation of the transactions contemplated by this Agreement with respect to
the Purchaser, or imposes any damages or penalties in connection with the
transactions contemplated by this Agreement with respect to the Purchaser that
are substantial in relation to the Company.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to the Purchaser the following as of the date hereof and as of the
date of each Closing:

 

3.1           Due Formation. The Company is a company duly incorporated as a
corporation, validly existing and in good standing under the laws of the State
of Nevada, USA. The Company has all requisite power and authority to carry on
its business as it is currently being conducted.

 

3.2           Authority. The Company has full power and authority to enter into,
execute and deliver this Agreement and each agreement, certificate, document and
instrument to be executed and delivered by the Company pursuant to this
Agreement and to perform its obligations hereunder. The execution and delivery
by the Company of this Agreement and any agreements, certificates, documents and
instruments to be executed and delivered by the Company pursuant to this
Agreement, and the performance by the Company of its obligations hereunder, have
been duly authorized by all requisite actions on its part.

 

 5 

 

 

3.3           Valid Agreement. This Agreement has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.

 

3.4           Valid Issuance of the Shares. The Shares to be issued, sold and
delivered under this Agreement will be duly and validly issued and fully paid,
and based in part upon the representations and warranties of the Purchaser in
this Agreement, will be issued in compliance with all applicable federal and
state securities laws.

 

3.5           Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any provision of the organizational documents of the Company or
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Company is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or creation of an encumbrance under, or create in any party the
right to accelerate, terminate, modify, or cancel, any agreement, contract,
lease, license, instrument, or other arrangement to which the Company is a party
or by which the Company is bound or to which any of the Company’s assets are
subject. There is no action, suit or proceeding, pending or threatened against
the Company that questions the validity of this Agreement or the right of the
Company to enter into this Agreement or to consummate the transactions
contemplated hereby.

 

3.6           Consents and Approvals. Neither the execution and delivery by the
Company of this Agreement, nor the consummation by the Company of any of the
transactions contemplated hereby, nor the performance by the Company of this
Agreement in accordance with its terms requires the consent, approval, order or
authorization of, or registration with, or the giving notice to, any
governmental or public body or authority or any third party, except such as have
been or will have been obtained, made or given on or prior to the Closing Date.

 

3.7           Securities Laws. Assuming the accuracy of the representations and
warranties of the Purchaser in this Agreement, (a) no directed selling efforts
into the United States (as defined in Rule 902 of Regulation S under the
Securities Act (“Regulation S”)) have been made by the Company, any of its
affiliates, or any person acting on its behalf with respect to the Shares, and
(b) none of such persons has taken any actions that would result in the sale of
the Shares to the Purchaser under this Agreement requiring registration under
the Securities Act.

 

3.8           Events Subsequent to Most Recent Fiscal Period. Since January 1,
2018 until the date hereof and to the Closing Date, there has not been any
event, fact, circumstance or occurrence that has had or would reasonably be
expected to have a Material Adverse Effect.

 

 6 

 

 

4.REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. The Purchaser hereby
represents and warrants to the Company the following as of the date hereof and
as of the date of each Closing:

 

4.1           Due Formation. The Purchaser is duly formed, validly existing and
in good standing in the jurisdiction of its organization. The Purchaser has all
requisite power and authority to carry on its business as it is currently being
conducted.

 

4.2           Accredited Investor. The Purchaser, is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act, as amended to date, and Subscriber is able to bear the economic
risk of any investment in the Shares and in the Company. The Purchaser shall
complete and deliver to the Company prior to each Closing an executed copy of
the Accredited Investor Questionnaire.

 

4.3           Authority. The Purchaser has full power and authority to enter
into, execute and deliver this Agreement and each agreement, certificate,
document and instrument to be executed and delivered by the Purchaser pursuant
to this Agreement and to perform its obligations hereunder. The execution and
delivery by the Purchaser of this Agreement and any agreements, certificates,
documents and instruments to be executed and delivered by the Purchaser pursuant
to this Agreement, and the performance by the Purchaser of its obligations
hereunder have been duly authorized by all requisite actions on its part.

 

4.4           Valid Agreement. This Agreement has been duly executed and
delivered by the Purchaser and constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

4.5           Noncontravention. Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
(i) violate any provision of the organizational documents of the Purchaser or
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental entity or court to which the Purchaser is subject, or (ii) conflict
with, result in a breach of, constitute a default under, result in the
acceleration of or creation of an encumbrance under, or create in any party the
right to accelerate, terminate, modify, or cancel, any agreement, contract,
lease, license, instrument, or other arrangement to which the Purchaser is a
party or by which the Purchaser is bound or to which any of the Purchaser’s
assets are subject, in each case of the foregoing (i) and (ii), in such a manner
that would materially and adversely affect the Purchaser’s ability to consummate
the transactions contemplated hereby. There is no action, suit or proceeding,
pending or threatened against the Purchaser that questions the validity of this
Agreement or the right of the Purchaser to enter into this Agreement or to
consummate the transactions contemplated hereby.

 

 7 

 

 

4.6           Consents and Approvals. Neither the execution and delivery by the
Purchaser of this Agreement, nor the consummation by the Purchaser of any of the
transactions contemplated hereby, nor the performance by the Purchaser of this
Agreement in accordance with its terms requires the consent, approval, order or
authorization of, or registration with, or the giving notice to, any
governmental or public body or authority or any third party, except such as have
been or will have been obtained, made or given on or prior to the Closing Date.

 

4.7           Investment Intent. The Purchaser is purchasing the Shares solely
for its own account for investment and not with a view to or for sale in
connection with any distribution of the Shares or any portion thereof and not
with any present intention of selling, offering to sell or otherwise disposing
of or distributing the Shares or any portion thereof in any transaction, the
entire legal and beneficial interest of the Shares is being purchased, and will
be held, for the Purchaser’s account only, and neither in whole or in part for
any other Person,

 

4.8           Regulation S Eligibility; Restriction on Resale. The Purchaser
acknowledges that the Purchaser is acquiring the Shares in an offshore
transaction in reliance upon the exemption from registration provided by
Regulation S. The Purchaser is not a U.S. person as defined in Rule 902 of
Regulation S and is located outside of the United States. The Purchaser
understands that the Shares to be purchased by the Purchaser has not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, a U.S. person except
pursuant to an exemption from, or in a transaction not subject to the
registration requirements under the Securities Act.

 

4.9           Experience. The Purchaser has sufficient knowledge and experience
in financial and business matters so as to be capable of evaluating the merits
and risks of its investment in its Purchased Shares. The Purchaser is capable of
bearing the economic risks of such investment, including a complete loss of its
investment.

 

5.COVENANTS.

 

5.1           Use of Proceeds. The Company shall use the proceeds from the
issuance of the Shares for general corporate purposes and shall not be used to
repay any shareholders loans.

 

5.2           Further Assurances. From the date of this Agreement to the Closing
Date, the Company and the Purchaser shall use their reasonable best efforts to
fulfill or obtain the fulfillment of the conditions precedent to the
consummation of the transactions contemplated hereby.

 

6.INDEMNIFICATION.

 

6.1           Indemnification. The Company (an “Indemnifying Party”) shall
indemnify and hold the Purchaser and its directors, officers, employees,
advisors and agents (collectively, the “Indemnified Party”) harmless from and
against any losses, claims, damages, fines, expenses and liabilities of any kind
or nature whatsoever, including but not limited to any investigative, legal and
other expenses incurred in connection with, and any amounts paid in settlement
of. any pending or threatened legal action or proceeding, and any taxes or
levies that may be payable by such person by reason of the indemnification of
any indemnifiable loss hereunder (collectively, “Losses”) resulting from or
arising out of: (a) the breach of any representation or warranty of such
indemnifying Party contained in this Agreement or in any schedule or exhibit
hereto; or (b) the violation or nonperformance, partial or total, of any
covenant or agreement of such Indemnifying Party contained in this Agreement for
reasons other than gross negligence or willful misconduct of such Indemnified
Party. In calculating the amount of any Losses of an Indemnified Party
hereunder, there shall be subtracted the amount of any insurance proceeds and
third-party payments received by the Indemnified Party with respect to such
Losses, if any.

 

 8 

 

 

6.2           Third Party Claims.

 

(a)          If any third party shall notify any Indemnified Party in writing
with respect to any matter involving a claim by such third party (a “Third Party
Claim”) which such Indemnified Party believes would give rise to a claim for
indemnification against the Indemnifying Party under this Article 6, then the
Indemnified Party shall promptly (i) notify the Indemnifying Party thereof in
writing within thirty (30) days of receipt of notice of such claim and (ii)
transmit to the Indemnifying Party a written notice (“Claim Notice”) describing
in reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), and the basis of the Indemnified
Parly’s request for indemnification under this Agreement.

 

(b)          Upon receipt of a Claim Notice with respect to a Third Party Claim,
the Indemnifying Party shall have the right to assume the defense of any Third
Party Claim by, within thirty (30) days of receipt of the Claim Notice,
notifying the Indemnified Party in writing that the Indemnifying Party elects to
assume the defense of such Third Party Claim, and upon delivery of such notice
by the Indemnifying Party, the Indemnifying Party shall have the right to fully
control and settle the proceeding, provided, that, any such settlement or
compromise shall be permitted hereunder only with the written consent of the
Indemnified Party.

 

(c)          If requested by the Indemnifying Party, the Indemnified Party
shall, at the sole cost and expense of the Indemnifying Party, cooperate with
the indemnifying Party and its counsel in contesting any Third Party Claim which
the Indemnifying Party elects to contest, including the making of any related
counterclaim against the person asserting the Third Party Claim or any cross
complaint against any person. The Indemnified Party shall have the right to
receive copies of all pleadings, notices and communications with respect to any
Third Party Claim, other than any privileged communications between the
Indemnifying Party and its counsel, and shall be entitled, at its sole cost and
expense, to retain separate co-counsel and participate in, but not control, any
defense or settlement of any Third Party Claim assumed by the Indemnifying Party
pursuant to Section 6.2(b) of this Agreement.

 

(d)          In the event of a Third Party Claim for which the Indemnifying
Party elects not to assume the defense or fails to make such an election within
the thirty (30) days of the Claim Notice, the Indemnified Party may, at its
option, defend, settle, compromise or pay such action or claim at the expense of
the Indemnifying Party; provided, that, any such settlement or compromise shall
be permitted hereunder only with the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld or delayed.

 

 9 

 

 

6.3           Other Claims. In the event any Indemnified Party should have a
claim against the Indemnifying Party hereunder which docs not involve a Third
Party Claim, the indemnified Party shall promptly transmit to the Indemnifying
Party a written notice (the “Indemnity Notice”) describing in reasonable detail
the nature of the claim, the Indemnified Party’s best estimate of the amount of
Losses attributable to such claim and the basis of the Indemnified Party’s
request for indemnification under this Agreement. If the Indemnifying Party does
not notify the Indemnified Party within thirty (30) days from its receipt of the
Indemnity Notice that the Indemnifying Party disputes such claim, the
Indemnifying Party shall be deemed to have accepted and agreed with such claim.

 

7.MISCELLANEOUS.

 

7.1           Survival of the Representations and Warranties. All
representations and warranties made by any party hereto shall survive for
eighteen (18) months and shall terminate and be without further force or effect
on the date that is eighteen (18) months from the date hereof, except as to any
claims thereunder which have been asserted in writing pursuant to Section 6.1
against the party making such representations and warranties on or prior to such
date that is eighteen (18) months from the date hereof.

 

7.2           Governing Law; Arbitration. This Agreement shall be governed and
interpreted in accordance with the laws of the state of New York without giving
effect to the conflicts of law principles thereof. Any dispute arising out of or
relating to this Agreement, including any question regarding its existence,
validity or termination (“Dispute”) shall be referred to and finally resolved by
arbitration at the Hong Kong International Arbitration Centre in accordance with
the Hong Kong International Arbitration Centre Administered Arbitration Rules
then in force. There shall be three arbitrators. Each Party has the right to
appoint one arbitrator and the third arbitrator shall be appointed by the Hong
Kong International Arbitration Centre. The language to be used in the
arbitration proceedings shall be English. The seat of arbitration shall be Hong
Kong. Each of the Parties irrevocably waives any immunity to jurisdiction to
which it may be entitled or become entitled (including without limitation
sovereign immunity, immunity to pre-award attachment, post-award attachment or
otherwise) in any arbitration proceedings and/or enforcement proceedings against
it arising out of or based on this Agreement or the transactions contemplated
hereby.

 

7.3           Amendment. This Agreement shall not be amended, changed or
modified, except by another agreement in writing executed by the parties hereto.

 

7.4           Binding Effect. This Agreement shall inure to the benefit of, and
be binding upon, the Purchaser, the Company, and their respective heirs,
successors and permitted assigns.

 

7.5           Assignment. Neither this Agreement nor any of the rights, duties
or obligations hereunder may be assigned by the Company or the Purchaser without
the express written consent of the other Party, except that the Purchaser may
assign or pledge all or any part of its rights and obligations hereunder and
under this Agreement to any Affiliate of the Purchaser, without the consent of
the Company, provided that no such assignment shall relieve the Purchaser of its
obligations hereunder if such assignee does not perform such obligations. Any
purported assignment in violation of the foregoing sentence shall be null and
void.

 

7.6           Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of actual delivery if delivered personally to the party hereto
to whom notice is to be given, on the date sent if sent by telecopier, tested
telex or prepaid telegram, on the next business day following delivery to
Federal Express properly addressed or on the day of attempted delivery by the
U.S. Postal Service if mailed by registered or certified mail, return receipt
requested, postage paid, and properly addressed as follows:

 

 10 

 

 

If to the Company, at: Seven Stars Cloud Group, Inc.   No. 4 Drive-in Movie
Theater Park, No. 21   Liangmaqiao Road, Chaoyang District, Beijing.   P.R.C.
100125   Attn: Legal Department   Telecopy: 86+10-8586-2775       With a copy
to:   Seven Stars Cloud Group. Inc.   55 Broadway, 19th Floor   New York, NY
10006   Ann: President   Telecopy:     If to the Purchaser, at: Star Thrive
Group Limited    [tv506832_ex10-3img2.jpg]   P.O.Box 957, Offshore Incorporation
Centre   Road Town. Tortola, British Virgin Islands

 

Any party hereto may change its address for purposes of this Section 7.6 by
giving the other Party written notice of the new address in the manner set forth
above.

 

7.7           Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties with respect to the matters
covered hereby, and all prior agreements and understandings, oral or in writing,
if any, between the parties with respect to the matters covered hereby are
merged and superseded by this Agreement.

 

7.8           Severability. If any provisions of this Agreement shall be
adjudicated to be illegal, invalid or unenforceable in any action or proceeding
whether in its entirety or in any portion, then such provision shall be deemed
amended, if possible, or deleted, as the case may be, from the Agreement in
order to render the remainder of the Agreement and any provision thereof both
valid and enforceable, and all other provisions hereof shall be given effect
separately therefrom and shall not be affected thereby.

 

7.9           Fees and Expenses. Except as otherwise provided in this Agreement,
the Company and the Purchaser will bear their respective expenses incurred in
connection with the negotiation, preparation and execution of this Agreement and
the transactions contemplated hereby, including fees and expenses of attorneys,
accountants, consultants and financial advisors.

 

7.10         Confidentiality, (a) Each party hereto shall keep in confidence,
and shall not use (except for the purposes of the transactions contemplated
hereby) or disclose, any non-public information disclosed to it or its
affiliates, representatives or agents in connection with this Agreement or the
transactions contemplated hereby, and (b) each party hereto shall ensure that
its affiliates, representatives and agents keep in confidence, and do not use
(except for the purposes of the transactions contemplated hereby) or disclose,
any such non-public information, provided, however, that nothing in this
Agreement shall restrict any party from disclosing information (i) that is
already publicly available and not as a result of a breach of this section, or
(ii) that may be required by applicable law. statute, treaty, rule, regulation,
order, right, privilege, qualification, license or franchise or determination of
an arbitrator or a court or other governmental authority or stock exchange;
provided, however, that any disclosure related to the terms of the transactions
contemplated hereby shall require the Company to provide prior written notice to
the Purchaser and at least a time period not shorter than two (2) Business Days
for the Purchaser to review and provide comments on such disclosure.

 

 11 

 

 

7.11         Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties hereto shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or equity.

 

7.12         Headings. The headings of the various articles and sections of this
Agreement are inserted merely for the purpose of convenience and do not
expressly or by implication limit, define or extend the specific terms of the
section so designated,

 

7.14         Execution in Counterparts;. For the convenience of the Parties and
to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument

 

7.15         No Waiver. Except as specifically set forth herein, the rights and
remedies of the parties to this Agreement are cumulative and not alternative. No
failure or delay on the part of any party in exercising any right, power or
remedy under this Agreement will operate as a waiver of such right, power or
remedy, and no single or partial exercise of any such right, power or remedy
will preclude any other or further exercise of such right, power or remedy or
the exercise of any other right, power or remedy. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
can be discharged by one party, in whole or in part, by a waiver or renunciation
of the claim or right unless in writing signed by the other party; (b) no waiver
that may be given by a party will be applicable except in the specific instance
for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  Seven Stars Cloud Group, Inc.         By: /s/ Bruno Wu     Name: Bruno wu    
Title: Chairman/CEO     July 18, 2018.

 

SharesShares

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  Star Thrive Group Limited   [tv506832_ex10-3img4.jpg]          By: /s/ JIANG
Shihao     Name: JIANG Shihao     Title: Director          
[tv506832_ex10-3img3.jpg] 

 

SharesShares

 

 

 